Name: Commission Regulation (EC) No 1428/2003 of 11 August 2003 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs "Ã ¦Ã Ã £Ã Ã Ã Ã  Ã Ã Ã Ã Ã Ã ¤Ã Ã £ Ã¢  Ã Ã Ã Ã ¦Ã Ã Ã ¤Ã Ã £ Ã Ã Ã £Ã ¤Ã Ã ¡Ã Ã Ã £ (Fasolia Gigantes Ã¢  Elefantes Kastorias)"
 Type: Regulation
 Subject Matter: plant product;  marketing;  agricultural structures and production;  consumption;  Europe
 Date Published: nan

 Important legal notice|32003R1428Commission Regulation (EC) No 1428/2003 of 11 August 2003 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs "Ã ¦Ã Ã £Ã Ã ÃÃ  Ã ÃÃ Ã Ã Ã ¤Ã Ã £  Ã Ã Ã Ã ¦Ã Ã Ã ¤Ã Ã £ Ã Ã Ã £Ã ¤Ã Ã ¡ÃÃ Ã £ (Fasolia Gigantes  Elefantes Kastorias)" Official Journal L 203 , 12/08/2003 P. 0007 - 0012Commission Regulation (EC) No 1428/2003of 11 August 2003supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs "Ã ¦Ã Ã £Ã Ã ÃÃ  Ã ÃÃ Ã Ã Ã ¤Ã Ã £ - Ã Ã Ã Ã ¦Ã Ã Ã ¤Ã Ã £ Ã Ã Ã £Ã ¤Ã Ã ¡ÃÃ Ã £ (Fasolia Gigantes - Elefantes Kastorias)"THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 6(3), (4) and (5) thereof,(1) Under Article 5 of Regulation (EEC) No 2081/92, Greece has sent the Commission an application for the registration of the name "Ã ¦Ã Ã £Ã Ã ÃÃ  Ã ÃÃ Ã Ã Ã ¤Ã Ã £ - Ã Ã Ã Ã ¦Ã Ã Ã ¤Ã Ã £ Ã Ã Ã £Ã ¤Ã Ã ¡ÃÃ Ã £ (Fasolia Gigantes - Elefantes Kastorias)" as a geographical indication.(2) In accordance with Article 6(1) of that Regulation, the application has been found to meet all the requirements laid down therein and in particular to contain all the information required in accordance with Article 4 thereof.(3) Following publication of the summary of the application in accordance with Article 6(2) of Regulation (EEC) No 2081/92, the Hellenic Republic requested two minor amendments to elaborate on point 4.2 (description) and to delete the statement that the vehicles of the applicant group are used for distribution purposes. A revised summary of the application is included in Annex II.(4) The name should therefore be entered in the Register of protected designations of origin and protected geographical indications and hence be protected throughout the Community as a protected geographical indication.(5) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96(3), as last amended by Regulation (EC) No 1298/2003(4),HAS ADOPTED THIS REGULATION:Article 1The name in the Annex hereto is added to the Annex to Regulation (EC) No 2400/96 and entered as a protected geographical indication (PGI) in the Register of protected designations of origin and protected geographical indications provided for in Article 6(3) of Regulation (EEC) No 2081/92. The main elements of the product specification are included in Annex II. These replace the summary application published in the Official Journal of the European Communities(5).Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 327, 18.12.1996, p. 11.(4) OJ L 184, 23.7.2003, p. 3.(5) OJ C 120, 23.5.2002, p. 5.ANNEX IPRODUCTS LISTED IN ANNEX I TO THE EC TREATY, INTENDED FOR HUMAN CONSUMPTIONFruit, vegetables and cerealsVegetableGREECE- "Ã ¦Ã Ã £Ã Ã ÃÃ  Ã ÃÃ Ã Ã Ã ¤Ã Ã £ - Ã Ã Ã Ã ¦Ã Ã Ã ¤Ã Ã £ Ã Ã Ã £Ã ¤Ã Ã ¡ÃÃ Ã £ (Fasolia Gigantes - Elefantes Kastorias)" (PGI)ANNEX IICOUNCIL REGULATION (EEC) No 2081/92APPLICATION FOR REGISTRATION: ARTICLE 5PDO ( ) PGI (X)National application No: EL-04/00-51. Responsible department in the Member State>TABLE>2. Applicant group>TABLE>With 212 member bean growers of the Prefecture of Kastoria from all areas growing the product (memorandum of association No 65/7.4.97) who hold 65 % by value of the shares. The remaining 35 % is a contribution of the Commune of Lakkomata, now a constituent part of the Municipality of Orestida. The company's structure is governed by Article 2 of PD 410/95 (GG321).3. Type of product: class 1.6.4. Specification(Summary of requirements under Article 4(2))4.1. Name: Ã ¦Ã Ã £Ã Ã ÃÃ  Ã ÃÃ Ã Ã Ã ¤Ã Ã £ - Ã Ã Ã Ã ¦Ã Ã Ã ¤Ã Ã £ Ã Ã Ã £Ã ¤Ã Ã ¡ÃÃ Ã £.(Fasolia Gigantes - Elefantes Kastorias)4.2. Description: Beans are annual climbing plants with long slender stems and compound leaves reaching a final height of more than two metres. They belong to the Papilionaceae family (legumes). The Phaseolus genus contains 250 species. The varieties grown in the Prefecture of Kastoria belong to the species Phaseolus coccineus (multiflorus).- The symbiotic association of the nitrogen-fixing Bacterium radicola with the fleshy nodular roots permits absorption of up to 40 kg/ha of atmospheric nitrogen.- The stem is slender, pliant and cylindrical and twines continuously from left to right.- The compound leaves consist of three leaflets.- The flowers comprise a five-part calyx, a five-part white corolla, ten stamens and a pistil. They are produced in large axillary clusters opening successively from the base to the tip of the plant.- The elephant/giant beans are cross-pollinated plants.- The fruit is a white kidney-shaped pod. A legume of large size, it is consumed cooked in the oven or stewed with added plant products (oil, onion, tomato, celery, carrot) that complete the "Mediterranean character" of the dish.- Nutritional value very high, excellent source of protein, starch, iron, etc., and low fat content.Elephant/giant beans must comply with the quality standards set out in Articles 2, 3 and 5 of Joint Decision 37227/25.9.87 of the Ministers for Agriculture and Trade (Government Gazette 541/B/9.10.87):Pre-packaged products must meet at least the following requirements:1. the beans should be whole, ripe, of a natural colour, not shrivelled, without holes caused by insects, free of insects, free of dangerous diseases, not showing any deterioration or increase in temperature;2. they must be cleaned by sieving or hand-sorted;3. they may not contain other grades of bean, as stipulated in Article 3 of this Decision;4. they must be practically free of foreign matter;5. their macroscopic and organoleptic characteristics must be characteristic of each kind and must comply with the requirements of healthy keeping and handling in general, as laid down in the Food Code;6. they may not have a moisture content of more than 14 %.Grading of beans (Article 3)The beans shall be graded according to their shape, weight per thousand beans or the percentage which pass through a sieve of a specific gauge for each type and grade as follows:(a) elephant beans: weight per 1000 beans; at least 1800 g or 90 % of beans do not pass through a sieve with round holes 13 mm in diameter;(b) giant beans: weight per 1000 beans; between 1200 and 1800 g or 90 % of beans do not pass through a sieve with round holes 12 mm in diameter.Packaging and presentation (Article 5)In prepackaged beans, the following tolerances apply:(a) broken beans: less than half the whole bean in size: up to 2 %;(b) shrivelled/discoloured beans: up to 0,5 %;(c) foreign matter: up to 0,05 % (maximum earth 0,02 %).4.3. Geographical areaBean cultivation in the Prefecture of Kastoria is located on the banks of the River Aliakmonas and its tributaries, and in areas where land consolidation has occurred that have organised irrigation networks guaranteeing supply of the abundant water that cultivation requires. Of secondary importance is cultivation on the banks of Lake Kastoria.About 900 ha of ground within the cultivation zone is used to grow Kastoria elephants/giants. The zone's altitude ranges from 630 to 900 metres. The soils are alluvial, light, free draining and on the whole slightly acid.The climate of the cultivation zone is continental with cool summers owing to its altitude and proximity to the waters of Lake Kastoria and the River Aliakmonas. In addition the presence of the lake conduces to a mild spring. An average annual rainfall of around 600 mm completes the requirements of the water-loving bean plant.The "special" climate that conduces to the excellence of the product is however in large measure due to an exceptional phenomenon. The whole area is an extensive plateau protected by the Vitsi mountain and the Grammos mountain range. It is a basin in which, even when there are winds, they are always light..The cultivation zone is:1. the entire municipality of Ion Dragoumis;2. the entire municipality of Makedna;3. the entire municipality of Agioi Anarguroi;4. the entire municipality of Korestia;5. the entire municipality of Kastoria;6. the entire municipality of Vitsio;7. the entire municipality of Aliakmonas;8. the entire municipality of Agia Triada;9. part of the municipality of Orestida(formerly municipality of Argos Orestiko and formerly communes of Ammoudara, Asprokklisia, Dialekto, Kastanofito, Lakkomata, Melanthi and Spilea);10. part of the municipality of Nestori (formerly commune of Ptelea);11. part of the commune of Kastraki (formerly commune of Dendrokhori).The actual cultivation areas adjoin one another.4.4. Proof of originBeans originated in Southern Mexico and Central America. According to radioactive carbon studies Phaseolus coccineus (multiflorus) was domesticated in Mexico around 2000 B.C. It is believed that beans were brought to Europe in the middle of the sixteenth century, first to England and Spain, and reached Greece at the end of that century. They first appeared around lowland urban centres but, given their physiology, cultivation quickly spread to remote upland areas. One of these is the Prefecture of Kastoria, where ideal soil, ideal climate and excellent cultivation techniques cooperate in the creation of varieties and a product that wins the markets. A product that on account of the Greeks' partiality for it and its special place in their diet has been described as a "national food".Area and cultivation data within the delimited zone are recorded under and their accuracy is guaranteed by:(a) the compensatory allowance scheme;(b) the integrated control system for agricultural holdings;(c) the remote surveillance programme.All three are regulated by Community legislation and implemented by the Agriculture Directorate.Control procedures and certification of the product will be carried out by the designated State agencies on the basis of the legislation in force for designated origin and geographical indication products.The detailed checking will involve chemical analysis by these agencies, which will also exercise a control function in regard to labelling in that they will attest the veracity of the indications compulsory under the national and Community legislation in force (e.g. lot numbering, possible use of the Community symbol, etc.).In Greece elephants and giants are the only dried beans with a 1000 bean weight above 1200 grams.4.5. Method of production4.5.1. HarvestingHarvesting of the pods by hand starts at the beginning of September and lasts for up to three months. A crop is taken from the plant up to three times, since ripening of the pods is progressive from the base of the plant to the tip. The pods are spread out on floors for natural drying in the sun to the stage when they separate easily from the seeds on being beaten with pliant rods.4.5.2. ConservationThe separated seeds are if necessary spread out in the sun until they reach the desirable moisture content of around 12 %. They are then sorted through by hand for removal of foreign bodies, broken and damaged seeds and seeds foreign to the variety, put into sacks and stored under hygienic conditions without any particular problem owing to their durable nature.4.5.3. Market preparation and disposalAt the new grading/packing station of Agrotiki Kastorias grading and packaging will be done using state-of-the-art machines and methods guaranteeing the select quality of the product.Polypropylene bags holding 1/2 kg and 1 kg will be filled automatically and then put into 10 to 20 kg boxes.The whole procedure will be electronically controlled and use automatic measuring equipment.Grading involves automatic separation of the product into three size categories as indicated in the application for recognition, following a check on varietal authenticity and cleaning and disinfection using mild procedures (physical separation/ECOGEN system).The product will be distributed direct to food shops.The immediate aims are the commercial security of the product, protection of the consumer and also penetration of foreign markets, which will be possible only through the PGI recognition procedure.4.6. LinkThe soil and climate of the area contribute decisively to production of the exceptional elephant/giant beans of Kastoria. The medium-textured slightly acid soil with excellent drainage and the "Mediterranean-continental" climate of the area are harmoniously collaborating factors in production of the beans that have been part of the life of the inhabitants of the area for 300 years.The cultivation technique applied is a tradition handed down from generation to generation. To grow a product of such excellent quality is not a matter of expedients but of longstanding experience put into practice by growers using their "eye" and their own hands.In this area bean cultivation is part of the economy and its importance is reflected in tradition, customs and festivals.- Annual bean fair at Lakkomata.- Dish of beans served to the guests at the festival on the anniversary of the death of the Macedonian freedom fighter Pavlos Melas at the place bearing his name.- Bean festivals at various locations at harvest time with associated local cultural and folklore events.These events show the inhabitants' historical and social links with the product.4.7. Inspection body>TABLE>4.8. LabellingIt is compulsory for the packaging of the product to carry the indication Fasolia Gigantes-Elefantes Kastorias PGI and those specified in Article 4(7) of PD 81/93.4.9. National requirementsThe general provisions of PD 81/93 on PDO and PGI production procedures apply.EC No: G/EL/00123/2000.04.05Date of receipt of the full application: 14.12.2000